Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (U.S. 20190129958) and further in view of Liu et al (USPGPUB 2018/0052928).

As per claims 1,8,9,14 Liao disclosed a system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising: generating, as part of a first teaching session, a training canvas comprising a first set of search results associated with a first search query (Paragraph. 0004); receiving feedback information comprising an explicit indication associated with a search result of the first set of search results; training a model based at least in part on the explicit indication associated with the search result (Paragraph. 0006). 

However, Liao did not disclose in detail identifying, based on the generated model, a second set of search results based on a second search query that is different from the first search query.  

In the same field of endeavor Liu disclosed Some embodiments identify one or more closest matches between (i) a search semantic vector that corresponds to a search query, the search semantic vector based on a first machine-learned model that projects the search query into a semantic vector space, and (ii) a plurality of publication vectors corresponding to respective publications in the publication corpus, the plurality of publication vectors based on a second machine-learned model that projects the plurality of publication vectors into the semantic vector space. Because the identification is based on semantic meaning, search results are more comprehensive (Paragraph 0022).

It would have been obvious to one having ordinary skill in the at the time of the filing was made to have incorporated Some embodiments identify one or more closest matches between (i) a search semantic vector that corresponds to a search query, the search semantic vector based on a first machine-learned model that projects the search query into a semantic vector space, and (ii) a plurality of publication vectors corresponding to respective publications in the publication corpus, the plurality of publication vectors based on a second machine-learned model that projects the plurality of publication vectors into the semantic vector space. Because the identification is based on semantic meaning, search results are more comprehensive as taught by Liu in the method and system of Liao to improve the content aggregation.

2. 	As per claims 2,15 Liao-Liu disclosed wherein: the training canvas further comprises an irrelevant training control element associated with the search result; and the explicit indication associated with the search result is an indication that the search result is irrelevant to the first search query (Liao, Paragraph. 0006).  

3. 	As per claims 3,16 Liao-Liu disclosed wherein: the training canvas further comprises a reorder training control element associated with the search result; and the explicit indication associated with the search result is an indication relating to a rank of the search result as compared to another search result of the set of search results (Liao, Paragraph. 0048).  

4. 	As per claims 4,17 Liao-Liu disclosed wherein the model is further trained based at least in part on training data associated with a different teaching session than the first teaching session (Liao, Paragraph. 006).  

5. 	As per claims 5,18 Liao-Liu disclosed wherein the first set of search results associated with the first search query is generated using an initial model (Liao, Paragraph. 0004).  

6. 	As per claims 6,19 Liao-Liu disclosed wherein the set of operations further comprises: receiving a request for an additional search result associated with the first search query; and providing, in response to the received request, the additional search result for the first search query (Liu, Paragraph. 0022).  

7. 	As per claims 7,20 Liao-Liu disclosed wherein the second search query is associated with a different user than the first search query (Liu, Paragraph. 0048).

10. 	As per claim 8 Liao-Liu disclosed further comprising: when the explicit indication is the indication relating to the first rank of the first search result, determining a second rank of the second search result as compared to the first rank of the first search result (Liu, Paragraph. 0022).  

11. 	As per claim 9 Liao-Liu disclosed further comprising: receiving user input comprising the search query; providing the search query to the search platform; and receiving, in response to providing the search query, the set of search results (Liao, Paragraph. 0034).  

12. 	As per claim 10 Liao-Liu disclosed further comprising: receiving, from the search platform a set of search queries; generating a display of a set of search queries; receiving a selection of the search query from the set of search queries; providing the selected search query to the search platform; and receiving, in response to providing the search query, the set of search results (Liao, Paragraph. 0038).  

13. 	As per claim 11 Liao-Liu disclosed wherein the training canvas is a single page comprising the set of search results (Liao, Paragraph 0006).



Conclusion

14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.
15.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443